Case: 22-50076         Document: 00516487703             Page: 1     Date Filed: 09/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                       No. 22-50076                               FILED
                                                                          September 28, 2022
                                     Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
   United States of America,

                                                                     Plaintiff—Appellee,

                                             versus

   Osvaldo Urias-Renteria,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Western District of Texas
                               USDC No. 7:21-CR-190-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Appellant Osvaldo Urias-Renteria pleaded guilty in 2021 to
   possessing a firearm after a felony conviction, in violation of 18 U.S.C. §§
   922(g)(1) and 924(a)(2). 1 The district court assigned Urias-Renteria a base



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
              Former § 924(a)(2) has since been amended and recodified at § 924(a)(8).
Case: 22-50076      Document: 00516487703           Page: 2    Date Filed: 09/28/2022




                                     No. 22-50076


   offense level of 20 for his prior conviction of aiding and abetting possession
   with intent to distribute marijuana. That court then sentenced Urias-
   Renteria to 78 months of imprisonment. He now contends that the district
   court plainly erred in calculating his base offense level because his prior
   marijuana conviction is no longer a controlled-substance offense under
   U.S.S.G. § 4B1.2(b).
          Urias-Renteria did not raise this argument in the district court, so we
   review only for plain error. United States v. Huerra, 884 F.3d 511, 519 (5th
   Cir. 2018). To show plain error, an appellant must establish that a forfeited
   error is (1) clear or obvious and (2) affects his substantial rights. Puckett v.
   United States, 556 U.S. 129, 135 (2009). If such a showing is made, this court
   has the discretion to correct the error, but only if it seriously affects the
   fairness, integrity, or public reputation of judicial proceedings. Id.
          Urias-Renteria contends that, under the categorical approach, his
   prior marijuana conviction cannot be considered a controlled substance
   offense under § 4B1.2. He notes that the statute under which he was
   convicted in 2011 criminalized the possession of hemp, which was no longer
   a controlled substance under the federal Controlled Substance Act (CSA) in
   2022 when he was sentenced for his firearm offense.
          This court has never held that—because hemp was subsequently
   removed from the CSA prior to the time of federal sentencing—a pre-2018
   predicate conviction is not a “controlled substance offense” for purposes of
   the Sentencing Guidelines. This court’s case law on that issue is unsettled,
   and no error is plain from the face of the relevant statutes and regulations.
   Urias-Renteria therefore fails to show clear or obvious error. See United
   States v. Guillen-Cruz, 853 F.3d 768, 772 (5th Cir. 2017); United States v.
   Vargas-Soto, 700 F.3d 180, 182 (5th Cir. 2012).
          Urias-Renteria’s sentence is AFFIRMED.




                                          2